UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1)1 TALON INTERNATIONAL, INC. (Name of Issuer) COMMON STOCK, $. (Title Class of Securities) 87484F108 (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) SRule 13d-1(c) Rule 13d-1(d) CUSIP No. 87484F108 13G Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS Larry Dyne 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A . NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,339,600 (1) 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,339,600 (1) 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,339,600 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.2% (2) 12 TYPE OF REPORTING PERSON (See Instructions) IN Includes 1,210,000 shares of common stock reserved for issuance upon exercise of stock options which currently are exercisable as of the date of filing of this Schedule 13G. Based on a total of20,291,433 shares of theIssuer’scommonstock issued and outstanding on November11, 2010, as reported on the Issuer’s Quarterly Report on Form 10-Q filed on November12, 2010, as amended by the Issuer’s Quarterly Report on Form 10-Q/A filed on November17, 2010. 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior coverage page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page2 of 5 Item 1(a). Name of Issuer: Talon International, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 21900 Burbank Blvd., Suite 270 Woodland Hills, California91367 Item 2(a). Name of Person Filing: Larry Dyne Item 2(b). Address of Principal Business Office or, if None, Residence: 21900 Burbank Blvd., Suite 270 Woodland Hills, California91367 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e). CUSIP Number: 87484F108 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable Item 4. Ownership. Included in rows 5 through 9 and 11 on page 2. Item 5. Ownership of Five Percent or Less of a Class. Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. NotApplicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable Item 8. Identification and Classification of Members of the Group. Not Applicable Page3 of 5 Item 9. Notice of Dissolution of Group. Not Applicable Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page4 of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 11, 2011 (Date) /s/Larry Dyne (Signature) LARRY DYNE (Name/Title) Page5 of 5
